SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

780
CAF 15-00091
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF RONALD CRAMER,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

DULSA CRAMER, RESPONDENT-APPELLANT.
----------------------------------------------
IN THE MATTER OF DULSA CRAMER,
PETITIONER-APPELLANT,

                    V

RONALD CRAMER, RESPONDENT-RESPONDENT.
----------------------------------------------
IN THE MATTER OF MARY HUMPHREY, ESQ., ATTORNEY
FOR THE CHILDREN, PETITIONER-RESPONDENT,

                    V

RONALD CRAMER, RESPONDENT-RESPONDENT,
AND DULSA CRAMER, RESPONDENT-APPELLANT.


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT AND
PETITIONER-APPELLANT.

CALLI, CALLI & CULLY, UTICA (HERBERT J. CULLY OF COUNSEL), FOR
PETITIONER-RESPONDENT RONALD CRAMER AND RESPONDENT-RESPONDENT.

MARY HUMPHREY, ATTORNEY FOR THE CHILDREN, NEW HARTFORD.


     Appeal from an order of the Family Court, Oneida County (Julia M.
Brouillette, R.), entered December 5, 2014 in proceedings pursuant to
Family Court Act article 6. The order, among other things, awarded
Ronald Cramer sole custody of the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent-petitioner-respondent mother appeals from
an order granting sole custody of the children to petitioner-
respondent-respondent father and supervised visitation with the
mother. Contrary to the mother’s contention, Family Court made
sufficient findings of fact, and its determination has a sound and
substantial basis in the record (see Matter of Ladd v Krupp, 136 AD3d
                                 -2-                           780
                                                         CAF 15-00091

1391, 1392-1393). “It is well settled that a concerted effort by one
parent to interfere with the other parent’s contact with the child is
so inimical to the best interests of the child . . . as to, per se,
raise a strong probability that [the interfering parent] is unfit to
act as custodial parent” (id. at 1393 [internal quotation marks
omitted]). Here, the evidence before the court established that the
mother was alienating the children from the father. The mother made
it apparent during her testimony that she did not want the children to
have a relationship with the father. The mother denied or obstructed
the father’s visitation with the children and would not cooperate with
the visitation supervisors. The totality of the circumstances
supported the court’s award of custody to the father (see Matter of
Marino v Marino, 90 AD3d 1694, 1695).

     Contrary to the mother’s contention, the court’s order does not
require her to complete a parenting program and comply with mental
health counseling as a prerequisite to filing a petition for
modification of custody or visitation (see generally Matter of Avdic v
Avdic, 125 AD3d 1534, 1535; Matter of Adam H., 195 AD2d 1074, 1075).
Rather, the court’s order states that the mother’s completion of such
a program and substantial compliance with the mental health counseling
ordered by the court would constitute a substantial change of
circumstances for any future petition for modification of the order.
Nothing in the order prevents the mother from supporting a
modification petition with a showing of a different change of
circumstances. The court also properly ordered the mother to attend
mental health counseling as a component of its order granting her
visitation (see generally Avdic, 125 AD3d at 1535).

     We have considered the mother’s remaining contentions and
conclude that they are without merit.




Entered:   October 7, 2016                      Frances E. Cafarell
                                                Clerk of the Court